

Exhibit 10.14


Hunter Acquisition Corp.
Orion Marine Group


Executive Incentive Plan (“EIP”) 


 
I. Objectives
 
 
1.
To provide incentive to Orion’s Senior Management Team to grow the overall
business of Orion in a profitable manner.
 

 
 
2.
To financially reward executives for achievement of overall Company goals, as
well as individual goals.

 
II. Eligibility
 
 
3.
Eligibility for the EIP includes the CEO, President & COO, CFO and Regional
Executive Vice Presidents.

 
III. Incentive Determination
 
 
4.
The EIP incentive pool will be based on Orion’s performance and will be based
upon Orion’s pre-EIP bonus.

 
 
5.
Formula Component — 75% of the incentive determination for EIP participants will
be based on the achievement of the consolidated Net Cash Flow target
(the  “Target”).  This component is only available if Company meets or exceeds
80% of Target.

 
 
6.
Discretionary Component – 25% of the incentive determination for EIP
participants will based on annually agreed to individual objectives.  This
component is only available if Company meets or exceeds 80% of Target.

 
IV. Award Allocation
 
 
7.
Earned awards are payable only if an EIP participant is an employee in good
standing.  Good standing means that, at the time of payout, an employee:

 
                       a)            has not resigned,
 
                       b)            has not indicated an intention to resign,
 
                       c)            has not been notified that their employment
has been terminated,
 
                       d)            is not on a performance improvement
program.
 
V. Timing and Payout Form
 
 
8.
Incentive awards will be calculated and are payable as soon as practical
following the close of the fiscal year.  Awards will be paid as ordinary income
and will be subject to payroll tax withholding.

 
VI. Termination of Employment
 
            9.           Any EIP awards are forfeited in cases of termination.
 
 
10.
If an employee terminates prior to the fiscal year’s close because of death or
disability (as defined in Company’s long-term disability plan), EIP awards will
be prorated for the year.

 
VII. Plan Administration
 
 
11.
The EIP Administrator will be a committee approved by the Board of Directors’
Compensation Committee.

 
 
12.
The EIP Administrator will approve annually developed performance measures,
performance standards, and award levels, subject to the approval of the Board of
Directors’ Compensation Committee.
 

 
 
13.
The EIP Administrator will approve all finalized award payments before
submission to payroll, subject to the approval of the Board of Directors’
Compensation Committee.

 
 
15.
The EIP Administrator will have all authority to approve continuation,
modification or elimination of the Plan based upon a review of actual results,
subject to the approval of the Board of Director’s Compensation Committee. 

 
 
16.
Terms of valid employment agreements, if any, supercede the terms and conditions
of this document.

 
 
17.
The EIP is effective as of the fiscal year beginning January 1, 2005 and will
continue until terminated by the Board of Directors’  Compensation Committee.

 
 
VIII.  Fiscal Year Provisions

 
 
18.
In any fiscal year the EIP Administrator, subject to the approval of the Board
of Directors’ Compensation Committee, may set forth additional terms applicable
to the administration of the EIP for such fiscal year in an appendix to this
document; provided that no term may be set forth in an appendix to this document
that would cause a “material modification” of the EIP, as defined in Treasury
Regulation § 1.162-27(h)(1)(iii).

 



Dallas 1487393v.3
 
 

--------------------------------------------------------------------------------

 

APPENDIX A


Fiscal Year 2008
 
 
A.           Purpose
 
This Appendix A sets forth terms applicable to EIP awards granted with respect
to services performed during the 2008 fiscal year.  This Appendix A does not
amend the EIP, nor does this Appendix A apply to any award granted with respect
to services performed in any fiscal year other than the 2008 fiscal year.
 
B.           Limitations
 
Payment to an EIP participant pursuant to an EIP award earned for the 2008
fiscal year may not exceed an amount equal to two (2) times their respective
Target Bonus amounts.
Exhibit 10.15<?xml:namespace prefix = o ns =
"urn:schemas-microsoft-com:office:office" />
 
Hunter Acquisition/
Orion Marine Group

Subsidiary Incentive Plan (SIP) Document – Tier 2


 
I.               Objectives
 
1.                  To provide incentive to Orion’s Subsidiary Management Teams
to grow the overall business of Orion and their respective subsidiaries in a
profitable manner.
 
2.                  To financially reward employees for achievement of
corporate, subsidiary, and individual goals.
 
3.                  To provide competitive cash compensation when plan results
are achieved, and exceed market norms when superior results occur.
 
II.            Eligibility
 
4.                  Eligibility for the SIP-Tier 2 includes senior management
and business development staff of Orion’s subsidiaries.
 
III.         Incentive Determination
 
5.                  Each Participant will have a target incentive bonus equal to
from 30% to 50% of annual base salary. The incentive bonus available to
Participants is dependent on the following four standard elements:
 
●                    30% of Bonus — Overall Orion Marine Group Financial
Performance relative to plan;
 
●                    35%-45% of Bonus — Subsidiary Financial Performance
relative to plan;
 
●                    15%-20% of Bonus — Individual Goals established by the
President or CEO of Orion Marine Group; and
 
●                    10%-20% of Bonus — Subsidiary Safety Performance.
 
All bonus elements above are conditioned on achievement of the Trigger Point
(80%) of the Consolidated Target (OMGI net cash flow target). The percentages
for Subsidiary Financial Performance, Individual Goals and Subsidiary Safety
Performance may be adjusted for an individual Participant at the discretion of
the President or CEO of Orion Marine Group.
 
6.                  The Individual Goals element for each Participant will be
established at the discretion of the Orion Marine Group’s CEO, President and Sr.
Management Team. Objectives may include safety record, a business unit’s
operating, financial, and sales growth results, performance improvement, and
other specific items.
 
7.                  Determination of achievement of goals shall be at the sole
and absolute discretion of the SIP Administrator.
 
IV.          Award Allocation
 
8.                  Earned awards are payable only if a SIP Participant is an
employee in good standing. Good standing means that, at the time of payout, an
employee:
 
a)                  has not resigned,
 
b)                  has not indicated an intention to resign,
 
c)                  has not been notified that their employment has been
terminated,
 
d)                  is not on a performance improvement program.
 
9.                  If an employee terminates prior to the fiscal year’s close
because of death or disability, SIP awards will be prorated for the year.
 
V.             Timing and Payout Form
 
10.              Incentive awards will be calculated and are payable as soon as
practical following the close of the fiscal year. Awards will be paid as
ordinary income and will be subject to payroll tax withholding.
 
VI.          Plan Administration
 
11.              The SIP Administrator will be a committee appointed by Orion’s
Senior Management Team.
 
12.              The SIP Administrator will approve annually developed
performance measures, performance standards, and award levels.
 
13.              The SIP Administrator will approve all finalized award payments
before submission to payroll.
 
14.              The SIP Administrator will have all authority to approve
continuation, modification or elimination of the Plan based upon a review of
actual results.
 
15.              The SIP is effective as of the fiscal year beginning January 1,
2005 and will continue until terminated by the Board of Directors’ Compensation
Committee.
 
16.              To the extent any Named Executive Officer participates in the
SIP, the Compensation Committee of the Board of Directors shall set goals,
assess achievement of such goals, and approve pay outs.
 
VII.       Fiscal Year Provisions
 
17.              In any fiscal year the SIP Administrator, subject to the
approval of the Board of Director’s Compensation Committee, may set forth
additional terms applicable to the administration of the SIP for such fiscal
year in an appendix to this document; provided that no term may be set forth in
an appendix to this document that would cause a “material modification” of the
SIP, as defined in Treasury Regulation § 1.162-27(h)(1)(iii). 
 

 
 
 
 

--------------------------------------------------------------------------------

 
APPENDIX A
 
 
 
Fiscal Year 2008
 
 
 
A.        Purpose
 
This Appendix A sets forth terms applicable to SIP awards granted with respect
to services performed during the 2008 fiscal year.  This Appendix A does not
amend the SIP, nor does this Appendix A apply to any award granted with respect
to services performed in any fiscal year other than the 2008 fiscal year.
 
B.        Limitations
 
Payment to a SIP participant pursuant to a SIP award earned for the 2008 fiscal
year may not exceed an amount equal to 75% of such participants’ respective
Annual Base Salaries.
 

Appendix A
Executive Incentive
Plan                                                                 A-
Dallas 1487393v.3
 
 
 
